Citation Nr: 1401756	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO. 08-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.

2. Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  However, jurisdiction of this case now resides with the Montgomery, Alabama RO.

In May 2013, the Veteran testified at a travel board hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Veteran filed a claim for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability in April 2011.  On June 28, 2012, the RO issued a rating action that addressed the issue of competency to handle disbursement of funds; on the reverse side of this document, in small print, it was noted that TDIU was denied.  The notification letter sent to the Veteran on July 9, 2012 makes no mention of the TDIU claim at all.  The Board notes that 38 U.S.C.A. § 5104 requires that an adjudication of a claim include the reasons and bases for the denial and a recitation of the evidence used in the making the decision.  Based on this, the Board finds that the claim for TDIU has not been properly adjudicated.  It is hereby referred to the RO for proper adjudicatory action.

The issue of entitlement to service connection for a skin condition, to include as secondary to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A May 2002 Rating Decision denied the Veteran's claim to establish service connection for a skin condition, to include as secondary to herbicide exposure; the Veteran did appeal that decision within the one-year appellate period, however, in an August 2003 hearing before the Board he withdrew his appeal as to the skin condition issue.  Therefore, the May 2002 decision is final.

2. Evidence received since the final May 2002 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.


CONCLUSIONS OF LAW

1. The May 2002 Rating Decision is final with respect to the Veteran's claim to establish service connection for a skin condition.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for a skin condition, to include as secondary to herbicide exposure, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claims of entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.  The Veteran's claim for service connection for a skin condition, to include as secondary to herbicide exposure, has been remanded.  Therefore, regardless of whether the VCAA duties to notify and assist have been met in this case with regard to his claims to reopen and his service connection claim involving a skin condition, no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. Service Connection - General

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires a claimant to satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(b).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

III. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's skin condition claim was previously denied in the final May 2002 Rating Decision because evidence of record did not reflect that the Veteran was exposed to herbicides in service or alternatively, that his skin condition was caused or aggravated by service.  The May 2002 Rating Decision was appealed within the one-year appellate period, however, in an August 2003 hearing before the Board the Veteran withdrew his appeal as to the skin condition issue.  As such, the May 2002 Rating Decision is final with respect to this claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

With respect to the Veteran's skin condition, evidence submitted and obtained since the May 2002 Rating Decision includes the Veteran's lay statements made in November 2012 and his May 2013 hearing testimony, asserting that he was exposed to chemicals, possibly herbicides, in service when a bomb fell on the deck of the U.S.S. Constellation and exploded when pushed over the side of the ship.  The Veteran also asserted at his hearing that he and other black sailors were sprayed with something during the racial incident aboard the U.S.S. Constellation in 1972.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of in-service exposure to herbicides.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.  On that basis, the claim is reopened.

ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a skin condition, to include as secondary to herbicide exposure, is reopened and to that extent only, the appeal is granted.

REMAND

The Veteran contends that his current skin condition was caused by service when he was exposed to herbicides after a bomb exploded, showering him with chemicals.  Alternatively, the Veteran has asserted that he was sprayed with something during a racial incident aboard the U.S.S. Constellation.

The Veteran's claims file contains evidence that he is currently in receipt of Social Security Disability (SSI) benefits since September 2001.  However, the record does not contain a Social Security Administration (SSA) benefits determination related to disability benefits.  The records related to any SSA determination are not associated with the claims file.

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the US Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, the Board finds that remand is necessary to obtain the outstanding SSA records.

Additionally, the RO previously determined that there was not enough evidence to submit the Veteran's claim to the Joint Service Records Research Center (JSRRC) or request ships deck logs per M21-1MR IV.ii.1.H.28 (h).  Since this formal finding, the Veteran has asserted that he was potentially exposed to herbicide agents when a bomb exploded and covered him in chemicals.  He also stated that he was sprayed with something during a racial incident in 1972.  As such, the Board finds that the ships logs should be obtained in order to make a determination as to whether the claimed in-service exposures occurred.

Furthermore, while the Veteran contends that his skin condition was the result of in-service exposure to herbicides, this contention does not preclude the possibility of direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The record is negative for a VA examination or medical opinion addressing the etiology of the Veteran's current skin condition.  Thus, upon remand, examination is warranted to address the etiology of the Veteran's claimed skin condition.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the file all records related to the Veteran's claim for SSA benefits, to include copies of any SSA adjudication.  The RO should document all attempts to obtain these records.

2. If the ships records have not yet been obtained, contact the Ships Deck Logs Section; Naval Historical Center, Building 57; 805 Kidder Breese Street SE; Washington Navy Yard, DC 20374-5060; or any other appropriate repository, and request the deck logs for the U.S.S. Constellation from June 1972 to January 1973.  If the logs are unavailable, that fact should be reported in writing.

3. After the above requested development has been completed, schedule the Veteran for an appropriate VA examination to determine the diagnosis and etiology of his skin condition.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and diagnoses of any skin conditions should be made.

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin condition was caused by service, to include exposure to herbicides, if such exposure is verified.  A complete rationale for any opinion offered must be provided.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claim folder must indicate whether the notification letter was returned as undeliverable.

5. After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


